DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
 	Receipt of Applicant’s remarks and amended claims filed on November 17, 2021 is acknowledged. Claims 6, 9-10, 12-23, 47, and 59 are pending in this application. No claims have been amended. 

Information Disclosure Statement
	Receipt of the Information Disclosure Statement filed on April 2, 2021; April 15, 2021; and November 17, 2021 is acknowledged. Signed copies are attached to this office action. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 103
The rejection of claims 6, 9-10, 12-23, 47, and 59 under 35 U.S.C. 103 as being unpatentable over Markovic et al. (US 2015/0246122) in view of Dang et al. (US 2007/0148135) has been withdrawn in view of Applicant’s arguments regarding the teaching of Samaranayake that 20-acetoxy-4-deacetyl-5-epi-20,0-secotaxol is Inactive in the disclosed assays,  therefore, the skilled artisan would have been dissuaded from substituting paclitaxel with 20-acetoxy- 4-deacetyl-5-epi-20,0-secotaxol in the nanoparticle complex of Markovic, as doing so would have been expected to render the complex unsuitable for its intended purpose as an anti-cancer agent. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of Markovic et al. (US 2015/0246122) which discloses a composition containing albumin-containing nanoparticle/antibody complexes (e.g. Abraxane/anti-VEGF polypeptide (Avastin) antibody complexes) to treat cancer (abstract). 
It is noted that Abraxane is a nanoparticle formulation that combines paclitaxel with human albumin (paragraph 0007). 
Markovic does not disclose a paclitaxel derivative in place of the paclitaxel. 
Markovic does not disclose the use of the specific derivative 20-acetoxy-4-deactyl-5-epi-20, O-secotaxol. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615